

116 HR 4559 IH: End-of-Year Fiscal Responsibility Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4559IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Crenshaw introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide requirements for Executive agency spending at the end of a fiscal year, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the End-of-Year Fiscal Responsibility Act. 2.DefinitionsIn this Act:
 (1)Covered periodThe term covered period means the 2-month period immediately preceding the end of a fiscal year. (2)Discretionary appropriationsThe term discretionary appropriations has the meaning given the term in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).
 (3)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code. 3.Requirements for Executive agency spending at the end of a fiscal year (a)In generalExcept as provided in subsection (c), the amount of discretionary appropriations obligated by an Executive agency during each month of a covered period may not exceed the average monthly amount of discretionary appropriations obligated by the Executive agency during the 10-month period immediately preceding the covered period.
 (b)ReportNot later than 60 days after the end of each fiscal year, each Executive agency shall submit to Congress and post on a publicly available website an itemized list of discretionary appropriations obligated by the Executive agency during the covered period immediately preceding the date on which the report is submitted.
 (c)ExceptionThis section shall not apply with respect to any discretionary appropriations obligated by an Executive agency for national security-related activities or designated by Congress as emergency spending.
			